MEMORANDUM **
Alejandro Espino and Margarita Espino Perez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ denial of their motion to reopen removal proceedings.
The evidence petitioners presented with their motion to reopen concerned the same basic hardship grounds as their application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See id. at 601. Furthermore, we reject petitioners’ contention that the Board erred in failing to adequately explain its reasons for denying the motion to reopen. See id. at 604.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.